Judgment of the Court of Special Sessions of the City of *1136Hew York, Borough of Brooklyn, convicting the defendant of a violation of section 986 of the Penal Law (knowingly permitting premises to be used for book-making), reversed on the law and a new trial ordered. While the record does not contain competent evidence of the fact of book-making on the appellant’s premises, it appears that the evidence was offered, but excluded by the trial court. The interests of justice require a new trial. Holán, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur. [See 278 App. Div. 665.]